DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 April 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicant’s arguments, and the Office’s assessment thereof, relate to claim interpretation, and therefore merit addressing before the rejection below.
Applicant has amended each independent claim to include a “cooking component.” There is no explicit disclosure of anything called a “cooking component” in the original disclosure, but a fair reading find that this cooking component appears to be essentially everything except for the handle and the base with the sensors, i.e. the cooking pan part.
Each independent claim now also requires that the handle be directly connected to the cooking component in fixed disposition thereto. The original disclosure does not provide original support for this feature, nor is it even explained how this is or would be possible. Applicant argues that Baxi now does not read on the claim because Baxi’s cooking component 20 moves relative to the base 16 and handle 14 to allow food to be weighed by a sensor. Meanwhile, each of independent claims 1, 27, and 30 explicitly require that the cooking component be movable relative to the sensor for weight measurement. In order for the handle to be fixed relative to the cooking component while the cooking component is movable relative to the base, the handle would have to be moved by the cooking component, i.e. when food is placed thereon, but there is absolutely no support for this in the original disclosure, nor is it in any way inherent to the elements and their arrangement.
The Office essentially as to decide whether to examine the claims understanding the cooking component to be immovable (voiding the claimed weight measuring function), or whether to downplay any fixed disposition of the handle and cooking component. Because of the handle disposition is new matter, the Office will take the latter approach, which allows Baxi to read on the claims.

Claim Objections
Claims 1, 21–25, and 27–29 are objected to because of the following informalities:
Claim 1 recites “the plurality of sensors” (ln. 14). However, the claim only earlier mentions “a pair of sensors” (ln. 9), and the later recitation should follow the same formulation. Claims 23 and 24 should also be amended.
Claim 27, lines 10–11, should be amended to recite “one of the 
Claims 21, 25, 28, and 29 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21–25, and 27–30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites, “a handle directly connected to the cooking component in fixed disposition thereto” (lns. 3–4). Independent claims 27 (ln. 4) and 30 (ln. 4) recite similar limitations. There is no support for any such fixed disposition, and as discussed in the Response to Arguments section above, this limitation seems to conflict with the movability of the cooking component required by each independent claim.
Independent claim 1 recites “a pair of sensors . . . on opposite sides of the cooking area of the pan . . . the plurality of sensors is configured to measure a force of compression exerted thereon by a weight of food added onto the cooking surface.” Support for a pair of sensors on opposite sides of the pan is fairly provided by fig. 5. However, there is inadequate support for a plurality of weight sensors, because para. 61 of the submitted specification discloses only that one of a plurality of sensors may be a load cell. Furthermore, as mentioned by the Office previously, fig. 5 only provides support for one or two pairs of sensors on opposite sides where the sensors are all of the same type, as depicted in fig. 5. Therefore, because there is only support for one weight sensor or load cell, it would not be one of one of the pairs of sensors on opposite sides of the cooking area of the pan. Applicant employs a proper formulation in independent claim 27.
Claims 21–25, 28, and 29 are rejected due to dependency upon rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21–25, and 27–30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “a handle directly connected to the cooking component in fixed disposition thereto” (lns. 3–4). Independent claims 27 (ln. 4) and 30 (ln. 4) recite similar limitations. Independent claim 1 later recites that “the cooking component of the pan is movable relative to the disc-shaped component” (lns. 13–14). Independent claims 27 (ln. 10) and 30 (lns. 7–9) recite similar limitations. Each combination of limitations renders each independent claim indefinite because it’s unclear how the handle would have a fixed disposition relative to the cooking component while the cooking component was also movable relative to the disc-shaped component.
Claims 21–25, 28, and 29 are rejected due to dependency upon rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27–30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxi et al. (US Pub. 2016/0066744).
Claim 27: Baxi discloses a pan (12), comprising:
a cooking component (12, 18, 20, 24) having an upwardly facing cooking surface defining a cooking area of the pan (22) and a downwardly facing bottom surface (23);
a handle (14) directly connected to the cooking component in fixed disposition relative thereto (via 67, 69, 71, 73, see para. 45);
a base (18) extending below the cooking area and having a top surface (28) facing the bottom surface of the cooking component; and
a plurality of sensors (52, 57) sandwiched between the top surface of the base and the bottom surface of the cooking component (see 52 in fig. 10 and 57 in fig. 12 in sensor recess or cavity 30);
wherein the cooking component of the pan is movable relative to the base such that one of the plurality of sensors is configured to measure a force of compression exerted thereon by a weight of food added onto the cooking surface (see para. 42 discussing the load cell, where the disclosure clearly suggests this movement is transferred through cooking area 22 and weight interface 65).
Claim 28: Baxi discloses the plurality of sensors comprises a load cell (52; para. 42, “load cell”).
Claim 29: Baxi discloses the plurality of sensors comprises a temperature sensor (57, 59).
Claim 30: Baxi discloses a pan (12), comprising:
a cooking component (12, 18, 20, 24) having an upwardly facing cooking surface defining a cooking area of the pan (22) and a downwardly facing bottom surface (23);
a handle (14) directly connected to the cooking component in fixed disposition relative thereto (via 67, 69, 71, 73, see para. 45);
a base (18) extending below the cooking area and comprising a disc-shaped component (65, see fig. 12) having a top surface (28) facing the bottom surface of the cooking component, wherein the base is Application No. 16/706,703Page 4 of 7attached to the cooking component such that the cooking component is compressed toward the disc-shaped component when food is placed onto the cooking surface (see para. 42 discussing the load cell, where the disclosure clearly suggests this movement is transferred through cooking area 22 and weight interface 65); and
means for measuring a force of the compression (52), the means being located between the bottom surface of the cooking component and the top surface of the base (i.e. within sensor recess or cavity 30).


Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21–25 are rejected under 35 U.S.C. 103 as being unpatentable over Baxi et al. (US Pub. 2016/0066744) in view of Sharpe (US Pub. 2004/0016348) and Robbins et al. (US Pub. 2015/0208858).
Claims 1 and 25: Baxi discloses a multi-sensor interactive cooking device, comprising:
a pan (12) having a cooking component (12, 18, 20, 24) defining a cooking area (22);
a handle (14) directly connected to the cooking component in fixed disposition relative thereto (via 67, 69, 71, 73, see para. 45), the handle comprising: a power supply (68) contained in the handle;
a base (30) extending below and attached to the cooking component of the pan (ascertainable from figs. 4–12), the base comprising a disc-shaped component (28); and
a pair of sensors (52, 57) sandwiched between the disc-shaped component and the cooking component of the pan (see 52 in fig. 10 and 57 in fig. 12), the pair of sensors being located underneath the cooking area of the pan (i.e. in sensor recess or cavity 30);
wherein the cooking component of the pan is movable relative to the disc-shaped component such that the plurality of sensors is configured to measure a force of compression exerted thereon by a weight of food added onto the cooking surface of the cooking component of the pan (see para. 42 discussing the load cell, where the disclosure clearly suggests this movement is transferred through cooking area 22 and weight interface 65).
Baxi also discloses a separate visual display (78, 79) that is configured to display information based on the weight of food added onto the cooking surface of the pan (described in para. 66).
Baxi does not disclose its handle comprising a visual display or an input device, wherein said visual device is conf. Instead, Baxi seems to primarily envision its plurality of sensors being connected to via a controller 64 wirelessly (para. 46, “wireless”) to a separate electronic device 78 that has its own visual display and input device with its graphical user interface 79.
However, similar devices that have a visual display and input device as part of the cooking device handle are already known in the art, as shown in Sharpe, which shows a visual display (18) and an input device (22) in a handle (14) and connected to a sensor (11).
The advantage of these features is that providing this information at the cooking device may be convenient for a user.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the visual display and input device within the handle of Baxi, as suggested by Sharpe, for the convenience of a user.
Baxi does not disclose its pair of sensors being located on opposite sides of the cooking area of the pan.
However, Robbins discloses a similar apparatus (fig. 3) with a pair of sensors (132, 133) on opposite sides of the cooking area of the pan.
It would have been obvious to one of ordinary skill in the art to replace the temperature sensor 57 of Baxi with the pair of temperature sensors on opposite sides of the cooking area of the pan of Robbins to get a broader picture of the temperature of the pan.
Claim 21: Baxi discloses its sensors being attached to a top surface of the disc-shaped component (weight sensor 52 and temperature sensor 57 are part of sensor assembly 39 that is attached to a top surface of the disc-shaped component 28).
Claim 22: Baxi does not disclose a second pair of sensors sandwiched between the base and the cooking area of the pan.
However, it would have been obvious to one of ordinary skill in the art to add an additional pair of sensors between the base and the cooking area of the pan, either to measure other aspects, or to measure from additional locations with respect to the cooking area. MPEP § 2144.04.VI.B.
Claim 23: Baxi discloses plurality of sensors comprising a load cell (52; para. 42, “load cell”).
Claim 24: Baxi discloses the plurality of sensors comprising a temperature sensor (57, 59).
Claim 25: Modified as per claim 22 above, Baxi would have the sensors of the second pair also located underneath an outer peripheral area of the cooking area of the pan on different peripheral sides of the cooking area of the pan (i.e. also within sensor recess or cavity 30, and spaced apart for ease of placement).
Claims 30, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Baxi.
  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761